DETAILED ACTION
Continued Examination Under 37 CFR 1.114
 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/27/2022 has been entered.

 	Claims 21-23 have been added. Claims 1-5, 7-12, 14-19 and 21-23 are pending.

 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


      Claims 1-5, 7-12, 14-19 and 21-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims are directed to an abstract idea without significantly more.
Here, under step 1 of the Alice analysis, method claims 1-5, 7, and 21 are directed to a series of steps, system claims 8-12, 14, and 21 are directed to one or 
Under step 2A Prong One of the analysis, the claimed invention is directed to an abstract idea without significantly more. The claims recite determining employee sentiment ratings, including receiving, aggregating and generating steps.  
The limitations of receiving, aggregating and generating, are a process that, under its broadest reasonable interpretation, covers organizing human activity concepts, but for the recitation of generic computer components.
Additionally, the limitations of receiving, aggregating and generating, are a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind, but for the recitation of generic computer components.
Specifically, the claim elements recite receiving ratings data, the ratings data associated with one or more employees and responsive to a survey; aggregating the plurality of outgoing ratings to generate aggregate ratings for the one or more rated employees, wherein for each rated employee the aggregating comprises at least an averaging of the outgoing ratings associated with the rated employee; based on the aggregate ratings, generating a set of weight values for the rating entities that are also rated employees, wherein the weight values are based on the aggregate ratings such that rating entities with an above-average aggregate rating are assigned higher weight values and rating entities with a below-average aggregate rating are assigned lower weight values; generating a set of adjusted outgoing ratings by weighting the plurality of outgoing ratings with the set of weight values, such that 
That is, other than reciting one or more processors; a memory comprising instructions for the one or more processors, and a navigable interface, the claim limitations merely cover managing relationships and interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  
Additionally, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Under Step 2A Prong Two, the eligibility analysis evaluates whether the claim as a whole integrates the recited judicial exception into a practical application of the exception. This judicial exception is not integrated into a practical application.  The claims include one or more processors; a memory comprising instructions for the one or more processors, and a navigable interface.  The one or more processors; a memory comprising instructions for the one or more processors, and a navigable interface in the steps is recited at a high-level of generality, such that it amounts no 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to integration of the abstract idea into a practical application, the additional element of one or more processors; a memory comprising instructions for the one or more processors, and a navigable interface amounts to no more than mere instructions to apply the exception using a generic computer component.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
None of the dependent claims recite additional limitations that are sufficient to amount to significantly more than the abstract idea. Claims 2 and 3 recite additional computing, comparing, and selecting steps. Claim 4 recites additional determining and calculating steps. Claims 5 and 7 recite additional ordering and determining steps. Similarly, dependent claims 9-12 and 14 and 16-19 recite additional details that further restrict/define the abstract idea. Claims 21-23 further describe aggregating the set of adjusted ratings, including an additional determining step. A more detailed abstract idea remains an abstract idea.
 Under step 2B of the analysis, the claims include, inter alia, one or more processors; a memory comprising instructions for the one or more processors, and a navigable interface.

There isn’t any improvement to another technology or technical field, or the functioning of the computer itself.  Moreover, individually, there are not any meaningful limitations beyond generally linking the abstract idea to a particular technological environment, i.e., implementation via a computer system.  Further, taken as a combination, the limitations add nothing more than what is present when the limitations are considered individually.  There is no indication that the combination provides any effect regarding the functioning of the computer or any improvement to another technology.
In addition, as discussed in paragraph 0098 of the specification, “FIG. 12 is an example computing system 1200 that may implement various systems and methods discussed herein. The computer system 1200 includes one or more computing components in communication via a bus 1202. In one implementation, the computing system 1200 includes one or more processors 1214. The processor 1214 can include one or more internal levels of cache 1216 and a bus controller or bus interface unit to direct interaction with the bus 1202. The processor 1214 may specifically implement the various methods discussed herein.”

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank Int’l et al., No. 13-298 (U.S. June 19, 2014).

Response to Arguments
 	In the Remarks, Applicant argues the instant claims amount to far more than merely "determining employee sentiment ratings including receiving, aggregating, and generating steps," as is asserted by the Office Action. This misrepresentation of the claim language is improper, and moreover, renders moot the Office Action's subsequent conclusion that the claim limitations merely cover managing relationships and interactions between people. 
Instead, the claims recite using aggregate ratings for "generating a set of weight values" and "weighting [a] plurality of outgoing ratings with the set of weight values" in order to provide a navigable interface comprising a generated reported based on adjusted outgoing ratings." This is a technological process that does not fall within 
For example, as explained in MPEP §2106.04(a)(2)(II)(C), "[t]he sub-grouping 'managing personal behavior or relationships or interactions between people' includes social activities, teaching, and following rules or instructions." Although the Office Action makes no identification of any particular basis supporting the conclusion that the instant claims are allegedly directed to managing personal relationships or interactions, the point is moot - the instant claims do not fall within any of the identified categories of the sub-grouping. As stated previously, generating a set of weight values, weighting outgoing ratings with the set of weight values, and generating a navigable interface comprising a generated report based on adjusted outgoing ratings is a technological process that is unrelated to managing personal relationships or human interactions. As such, Applicant respectfully submits that the instant claims do not fall within any of these identified categories of the sub-grouping, and for at least this reason, further submits that the instant rejection is improper and should be withdrawn. 
By contrast, the examples of claims that were found to recite managing personal relationships or interactions between people, as provided in MPEP §2106.04(a)(2)(II)(C), were all found abstract on the basis of a determination that the claims in question were directed to fundamental or longstanding activities that were non-technical in nature and have been performed by humans for extensive periods of time (e.g., "has been performed by humans for hundreds of years," Id.). Applicant respectfully contends that no such basis is present in the instant claims, which recite 
It is improper for the Office Action to mischaracterize the language of the instant claims and reduce them to "determining employee sentiment ratings" in justifying the §101 rejection on the basis of managing personal relationships or interactions between people. The instant claims do not recite merely determining employee sentiment; nor do the instant claims merely seek to preclude others by combining a computer with the basic concept of an employee sentiment rating. As can be seen in each of the MPEP's examples of claims that do recite managing personal relationships or interactions between people, these claims were found abstract for this exact reason of seeking to preclude others by merely reciting a generic computer in combination with a longstanding and fundamental human activity. No such fact pattern is present in the instant claims, for at least the reasons presented above. Accordingly, Applicant respectfully submits that the rejection of independent claim 1 is improper and should be withdrawn. The Examiner respectfully disagrees.
As an initial point, as described in Applicant’s specification, “Workplace cohesion can have an immediate and strong impact on workplace productivity. In many circumstances, it is difficult or impossible to determine sentiment among employees of a workforce. For example, employees may be unwilling to truthfully share their 
“As a result, ratings applied to individual employees and also ratings of other employees (i.e., co-workers) are most useful when interpreted within a context including all employee ratings within the workforce. In order to achieve said context, a way of distributing surveys, monitoring survey completion, interrelating survey results, processing survey results, and presenting the results in an intuitive and actionable manner may be needed. It is with these observations in mind, among others, that aspects of the present disclosure were concerned and developed.” (¶¶ 0003-0004).
“The employee sentiment, provided as actionable data via the displayed org chart interface, may be used for downstream processes. For example, determination of raises, applying strikes to a record, identification of candidates needing coaching, documentation of causes for termination, and identification of employees meriting termination can be based on the actionable data.” (¶ 0039).
“In some examples, the coworker ratings are based on how much an employee (responding to the survey) likes working with the respective coworker. The rating will typically be a combination of the friendliness of the coworker, willingness to help, and ability to accomplish work (i.e., as perceived by the employee). However, each employee may determine their own respective most important factors for each 
As such, and contrary to Applicant’s assertion, the claimed subject matter is indeed directed to managing relationships and interactions between people, thus falling within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.  Accordingly, the claims recite an abstract idea.
Additionally, as discussed in the updated rejection, nothing in the claim elements preclude the steps from practically being performed in the mind.  If the claim limitations, under the broadest reasonable interpretation, cover performance of the limitations in the mind, but for the recitation of generic computer components, then they fall within the “Mental Processes” grouping of abstract ideas.

Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE D BOYCE whose telephone number is (571)272-6726. The examiner can normally be reached M-F 10a-6:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao (Rob) Wu can be reached on (571) 272-6045. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDRE D BOYCE/Primary Examiner, Art Unit 3623                                                                                                                                                                                                        March 23, 2022